PER CURIAM.
In light of the recent enactment of chapter 2006-292, Laws of Florida, and pursuant to Florida Rule of Judicial Administration 2.140(d), the Court sua sponte amends Florida Rules of Criminal Procedure 3.170 and 3.172 on an emergency basis. We do this to ensure consistency between the rules and section 925.12, Florida Statutes (2006). We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Florida Legislature recently enacted chapter 2006-292, Laws of Florida (the Act), which among other things requires courts to inquire into the existence of physical evidence containing DNA that could exonerate a defendant prior to accepting a plea of guilty or nolo contendere *979to a felony. See ch. 2006-292, § 2, Laws of Fla. The Act applies to pleas entered after July 1, 2006. See id. Section 2 of the Act provides in relevant part: “It is the intent of the Legislature that the Supreme Court adopt rules of procedure consistent with this section for a court, prior to the acceptance of a plea, to make an inquiry into ... matters [set forth in section 925.12].” See ch. 2006-292, § 2, Laws of Fla.
Accordingly, we adopt on an emergency basis the amendments to the Rules of Criminal Procedure as set forth in the attached appendix. Additions are indicated by underscoring; deletions are indicated by struek-through type. The amendments shall become effective immediately upon release of this opinion. Because the Court did not publish the amendments for comment prior to their adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.1 We specifically request a comment from the Criminal Procedure Rules Committee.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
ANSTEAD, J., specially concurs with an opinion, in which PARIENTE and QUINCE, JJ., concur.

. An original and nine paper copies of all comments must be filed with the Court on or before November 20, 2006, along with a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. Electronic copies of all comments also must be filed in accordance with In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004) (on file with Clerk, Fla. Sup.Ct.).